Citation Nr: 1810816	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in November 2016 at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The Veteran has asthma that is at least as likely as not causally related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for asthma have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury
incurred coincident with or aggravated by service.  38 U.S.C. § 1131; 38
C.F.R. § 3.303(a).  Establishing direct service connection generally requires
competent evidence of: (1) a current disability; (2) in-service incurrence or
aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus,
between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding
any issue material to the determination of a matter, VA shall give the benefit of the
doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v.
Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the
evidence is against the claim, the claim for benefits must be denied.  See Alemany v.
Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence of record supports a grant of service connection
for asthma.  First, there is evidence of a current disability.  An August 2007  hospitalization record from Phoebe Putney Memorial Hospital and a February 2017 VA examination report diagnosed asthma, and the medical evidence of record reflects medication treatment for asthma, Albuterol, when the Veteran first established VA care in February 2002.  See 38 C.F.R. § 3.303(a).

Second, there is evidence of an in-service event, disease, or injury, as the STRs show the Veteran was treated on a number of occasions for chest colds and acute bronchitis; the Veteran also provided competent and credible lay statements regarding wheezing and breathing problems in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran stated that his respiratory disability onset in November 1977.  STRs reflect respiratory symptoms to include chronic cough, nasal and chest congestion, and wheezing; consequently, the Veteran was diagnosed with acute bronchitis and treated with Robitussin and Quibron.  The Veteran testified, and his STRs reflect, that he continued to have respiratory problems, reported as chest colds and bronchitis, throughout the remainder of his service.  Indeed, the Veteran testified to a continuity of symptomatology through August 2007 when he was first clinically diagnosed with asthma.  See Service Treatment Records, November 1977-February 1979; August 2016 Hr'g Tr. at 4-8.

Third, the Board finds that the evidence is at least in equipoise as to whether the
Veteran's current asthma is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a February 2018 VHA medical expert opinion provided by a pulmonary specialist opined that it was at least as likely as not, that the Veteran's asthma had its onset during his service; in fact, he opined that it was probably greater than 80 to 90 percent likely asthma began in service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for asthma is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for asthma is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


